Citation Nr: 1425897	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Regional Office (RO), which denied the benefit sought.  In November 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2007, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in December 2007.

The Veteran requested a local hearing with a Decision Review Officer (DRO).  As such, he was informed in a February 2008 letter that his requested hearing had been scheduled for March 2008.  However, the Veteran cancelled the hearing; therefore the Veteran's request for a hearing is considered to be withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   Further, the Veterans Benefits Management Systems (VBMS) file does not contain any documents at this time. 

The record reflects that a statement of the case was issued on the issue of entitlement to service connection for prostate cancer in March 2012.  In the April 2014 Informal Hearing Presentation, the Veteran's representative presented argument on the prostate cancer issue and indicated that the prior denial should be reopened.  The issue of entitlement to compensation benefits for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDING OF FACT

For the entire appeal period, the Veteran does not have a current diagnosis of any acquired psychiatric disorder, to include PTSD. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2006 and October 2011 were mailed to the Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  While the letters did not explain to the Veteran how disability ratings and effective dates are determined, there is no prejudice because the service connection claim is being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was last readjudicated in the March 2012 supplemental statement of the case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not otherwise identified any records not associated with the claims file that he believes would be helpful to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   The record indicates that the Veteran participated in a VA psychological examination; the results of which have been included in the claims file for review.  This examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

A.  Relevant Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110; 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  Furthermore, psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 Vet. App. (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation,               § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. 

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Acquired Psychiatric Disorder

The Veteran contends that he has PTSD as the result of multiple in-service incidents.  In a February 2006 statement, the Veteran asserted that he had been in basic training from October 1963 to December 1963, and that he had heard about the assassination of President Kennedy and it made him depressed.  He further asserted that, while stationed at Luke Air Force Base from January 1964 to November 1965, he witnessed an aircraft catching fire and rescue aircrafts bringing home dead bodies of aircrew members and laying them on the flight line.  In a separate statement also submitted in February 2006, the Veteran asserted that he was deployed to Udorn AFB from January 1966 to December 1966 when he described incidents of (1) explosions of jet fuel in the control room, (2) bodies of dead airmen being transported from Vietnam, (3) fellow co-workers found dead and murdered with strange circumstances, (4) fellow co-worker attacked by terrorist, and (5) servicing aircraft running with live ordinance including bombs, missiles, machine guns.  

Service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

Service personnel records confirm that the Veteran was assigned to the 7th Airborne Command Control Squadron, stationed at Udorn Airfield, Thailand from December 1965 to September 1966.  However, further discussion of stressors are not necessary in relation to the PTSD claim because the evidence shows that the Veteran does not have an acquired psychiatric disorder at any point during the claims process. 

The Veteran has submitted treatment records from the Albuquerque Vet Center for PTSD.  The pertinent clinical evidence of record includes a psychiatric assessment report from the Albuquerque Vet Center, dated March 2005, noting that the Veteran's "issues" are related to his military experience in Thailand.  He reported problems with sleep, periods of nightmares, and anxiety episodes that have worsened since retirement in 1998.  However, the Vet Center records lacked any treatment notes and did not provide a diagnosis of the Veteran's psychiatric condition.  Indeed, VA treatment records indicate that the Vet Center at some point referred the Veteran to the VAMC for purposes of obtaining a clear clinical assessment on whether the Veteran had PTSD. 

The Board notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  

Similarly, the December 2011 VA examiner found that the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder to include PTSD.  There were objective findings upon examination including sleep disturbances, but the symptoms reported were a result of frequent urination associated with his prostate cancer, and were unrelated to any kind of chronic psychiatric illness.  The examiner explained that the Veteran's appetite is normal, memory and concentration were within normal limits, mood is euthymic, and he does not suffer from any social or occupation impairment. 

The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, the Veteran filed a claim for service connection in June 2005.  However, in contrast to McClain, in the instant case, there is no competent evidence showing any acquired psychiatric disorder from June 2005 through the course of the appeal.  Again, the VA examiners clearly found that the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder to include PTSD.  

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  Lay reports are competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6. Vet. App. 465, 469 (1994).  However, competence and credibility are different matters.  In this regard, whether the Veteran has an acquired psychiatric disorder and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not the province of lay opinion. The Veteran's assertion that he has PTSD and that it is the result of his service is not probative.   In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran did not have any acquired psychiatric disorder, to include PTSD.  The Board observes that the Veteran has not identified or produced any acceptable evidence, medical or lay, that tends to show a current disability definitively diagnosed as an acquired psychiatric disorder.

In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131.  In this case, however, there is no definitive or reliable evidence of an acquired psychiatric disorder.  The Board thus determines that service connection for an acquired psychiatric disorder is not in order.  This conclusion is based on clinical findings demonstrating that there is no current disability for which service connection is warranted.  Therefore, service connection for an acquired psychiatric disorder must be denied.
  
In sum, service connection for an acquired psychiatric disorder must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer, supra. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


